 THE BERKLTIV .G'ORPORATIOI375and is not affiliated directly or indirectly-with an organization whichadmits to membership, employees other than guards.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9'(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner would include, and the Employer exclude, thethree guards who are "sergeants" and in charge of the main gate deskon-the respective shifts.They agree that the captain, who works from8:'30 to 5, is a supervisor.Fifteen guard employees are classified aspatrolmen.The breaks between the 3 shifts occur at 7 in the morning,3 in the afternoon and 11 in the evening. The number of patrolmenon each shift does not appear. Testimony that the sergeants are infull charge in the absence of the captain and that they effectively rec-ommend disciplinary action concerning the patrolmen on their respec-tive shifts was not refuted.We therefore find the sergeants to be su-pervisors within the meaning of Section 2 (11) of the Act and shallexclude them and the captain from the unit.We find that all plant guards employed by the Employer at itsplant at Nicetown, Philadelphia, Pennsylvania, but excluding allother employees and all supervisors as defined in the Act, constitutea unit appropriate for the-purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.-[Text of Direction of Election omitted from publication.]2 See MackManufacturing Company,10$ NLRB 11$1.The Berkline CorporationandUnited Brotherhood of Carpen-ters-and Joiners of America,AFL, Petitioner.Case No.1ORC-3179.. October 1,;1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edwin R. Hancock, hearingofficer.The hearing officer's rulingsmade at the hearing are free fromprejudicial error and are hereby affirmed."Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization, involved claims to represent' certain em-ployees of the Employer.1The Employer requests that the Board determine the sufficiency of the Petitioner'sshowing of interest.Such determination has been made and we are satisfied administra-tively that the showing of interest is sufficient.'114 NLRB No. 81. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in agreement as to a unit composed of productionand maintenance employees except that the Employer would includeand the Petitioner would exclude truckdrivers, garage maintenancemen, watchmen, the general handy man, and clerical employees.Truckdrivers:Under the supervision of the shipping departmentmanager, the Employer employs 34 truckdrivers, 32 of whom makeover-the-road or long-distance deliveries and hauls, while 2 do localdriving.They receive the same fringe benefits as the production andmaintenance employees, and in addition perform at various times thework of other shipping department employees included in the unit.In these circumstances and since no labor organization at present isseeking to represent the truckdrivers separately, we include them inthe unit.'Garage maintenance men:The five garage maintenance men are apart of the shipping department although separately located in agarage.Four of them are mechanics and keep the Employer's trucksand fork-lift equipment in repair.The other is a plan clerical whodistributes parts and keeps records.Like the other shipping em-ployees included in the unit, they are hourly paid and receive the sameovertime and fringe benefits.As in the case of the truckdrivers, thegarage maintenance men have sufficient interests in common with theproduction and maintenance employees to warrant our including themin the unit.'Watchmen:The 2 watchmen make rounds and punch clocksthroughout the plant 60 percent of their time and perform janitorialduties the balance of their time.They have the authority to keep outunauthorized persons and to report employees for violations of plantregulations.As the watchmen perform guard duties part of theirtime, we find that they are guards within the meaning of the Act andexclude them from the unit'Although under the supervision of the office manager, the generalhandy man, whose job is comparable to that of janitor, spends mostof his time cleaning files, supplying office materials, and performingmessenger and chauffeur duties.Like the other production and main=tenance employees, he is hourly paid and receives the same fringebenefits.As he has a community of interests with production andmaintenance employees, we include him in the unit.Plant clerical employees:The production control clerk breaks downframe shop orders, a job formerly performed in the plant by the frame2SunnylandPacking Companyand SunnylandPoultry Company,113 NLRB 162;ParrotPacking Company,112 NLRB 1432.* Parrot PackingCompany, supra*Fox Manufacturing Company,112NLRB 977. THE BERKLINE CORPORATION377shop foreman.Although she is temporarily located in the office, theEmployer definitely plans to move her to the frame shop. The indus-trial engineering clerk routinely checks all furniture throughout theplant to determine specifications.Both of these employees have suffi-cient interests in common with production and maintenance employeeswarranting their inclusion in the unit.Accordingly, we include them.5Office clerical employees :The purchasing, addressograph, piece-raterecords, payroll, and accounts receivable clerks perform computation,record-keeping, and other clerical duties.These clerks spend all theirtime in the office 6 and do not interchange or work with productionand maintenance employees. In view of the foregoing, we find thatthey are office clerical employees and exclude them from the unit.'In addition, there are 17 order processing clerks who process orders,prepare records, and calculate costs.Except for the two cost calcu-lating clerks who are supervised by the chief cost accountant, theseemployees are under the supervision of the personnel and office man-ager.All their work is performed in the main office.While someof these employees maybe moved out of the main office, there is noshowing on the record that their office supervision will change or thatthey will be located in production areas.Except for the four cuttingsheet clerks who, on occasion, may interchange with certain plantclericals, these employees do not interchange with other productionand maintenance employees. In these circumstances, and upon theentire record, we find that the order processing clerks are office clericalemployees and we exclude them from the unit."eAccordingly, we find that all production and maintenance employeesat the Employer's Morristown, Tennessee, chair manufacturing plant,including over-the-road and local truckdrivers, garage maintenanceemployees, the general handy nian, production control clerk, indus-trial, engineering clerk, lumberyard department employees, frame de-partment record clerks, the upholstery department clerks, shippingdepartment clerks, checkers, wrappers, carloaders, truckloaders, jani-tor, upholstery department expediter, building maintenance depart-ment employees; but excluding purchasing, addressograph, piece-raterecords, payroll, accounts receivable, and order processing clerks,typists, file and mail clerks, telephone operator, other office clericalemployees, technical employees in the industrial engineering depart-ment, other technical employees, watchmen, guards, nurses, otherprofessional employees, supervisory trainees engaged in processingoNorthrop Aircraft, hac,110 NLRB 1349, at 1351.The FirestoneTare and RubberCompany-Firestone Textiles Division,112NLRB 571?GeneralShoeCorporation,109 NLRB 618, at 621.6 Except the two purchasing clerks who spend three-fourths of their time in the office.TNorthropAircraft,Inc., supra,at 1352;General Shoe Corporation,supra.8 See footnote 7, above;alsoBeatriceFoods Co., 112 NLRB 459. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDsales records, the garage foreman, and all other supervisors as definedin the Act,9 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]g The parties agree that 35 named individuals are supervisors.Texas Construction Material CompanyandOperating EngineersLocal 450 of the Union of Operating Engineers,A. F. of L.,Petitioner.Case No. 39-RC-871. October 12, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. Burst, hearing of-ficer.'The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer contends, among other things, that it will noteffectuate the policies of the Act to assert jurisdiction in this case.The Employer is a Texas corporation with its principal office atHouston. It is engaged exclusively in Texas in the production of sandand gravel at 10 facilities designated in the record as plants.The con-tinuing operation of each of these facilities is of necessity limited bythe availability of sand and gravel.At the time of the hearing, 3of the so-called plants were located at Eagle Lake, 1 at Alleyton,and 2 at Altier, all in Colorado County about 8 to 20 miles from eachother; 3 at Romayor in Liberty County; and 1 about 5 miles fromCorrigan in Polk County. The plants at Romayor and the one nearCorrigan are 125 to 150 miles and 175 to 200 miles, respectively, fromthe plants in Colorado County, and 75 to 100 miles from each other.Employees at all locations work under the overall supervision of theEmployer's president and its vice president and production engineer,and under the separate immediate supervision of superintendents, whoare in charge of both production and maintenance at their respectivelocations.All employees in the same classification are paid at the samerate, except the 3 or 4 part-time employees at Corrigan. Payroll forms,showing the time worked, are prepared at each plant or location andsent to the Employer's principal office at Houston.Thereafter, pay-1At the close of the hearipg,the Employer moved to dismiss the petition on juris-dictional,contract-bar, and unit grounds.The hearing officer referred ruling on the motionto the Board.For reasons hereinafterset forth, we deny the motion.The Employer'sfurther contentions addressedtoPetitioner's showing are rejected,as this is an administrativematter whichis not litigable by the parties.Moreover, weare satisfiedthat the Petitionerhas an adequate showing.114 NLRB No. 71.